t c summary opinion united_states tax_court lorianne blake petitioner v commissioner of internal revenue respondent docket no 3583-03s filed date lorianne blake pro_se jeremy l mcpherson for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in petitioner's federal income taxes of dollar_figure for and dollar_figure for after concessions the issue remaining for decision2 is whether petitioner is entitled to costs of goods sold and deductions on schedule c profit or loss from business in excess of those allowed by respondent background the stipulation of facts and exhibits received into evidence are incorporated herein by reference petitioner resided in chico california at the time the petition was filed during and petitioner did sales work for norfield industries in chico california during those years petitioner was also engaged as a distributor of herbalife products on her and form sec_1040 u s individual_income_tax_return petitioner reported income and expenses from her herbalife activities on schedules c petitioner described her activity as nutrition consultant 1in the notice_of_deficiency respondent disallowed auto expenses of dollar_figure for and dollar_figure for and other interest_expenses of dollar_figure for and dollar_figure for additionally respondent determined that petitioner received advance earned_income_credit payments during and in the amounts of dollar_figure and dollar_figure respectively petitioner did not report the advance earned_income_credit payment on her tax_return petitioner has conceded these issues 2the amounts of any liabilities for and deductions of self- employment_taxes depend on the resolution of the other issues in this case product-related expenses petitioner claimed deductions for advertising on line of her and schedules c in the amounts of dollar_figure and dollar_figure respectively approximately dollar_figure of her claimed advertising expense for and dollar_figure for was for samples which she gave away the remaining dollar_figure for and dollar_figure for of petitioner's advertising expenses was for herbalife products which petitioner used personally petitioner did not maintain any records of the products that she gave away or for the products she used herself the amounts petitioner deducted as advertising expenses were based upon the retail value of the items not on the amount which petitioner had actually paid for the products petitioner's actual merchandise costs were dollar_figure in and dollar_figure in respondent disallowed all of petitioner's claimed advertising expenses petitioner also reported costs of goods sold on her and schedules c in the amounts of dollar_figure and dollar_figure respectively in calculating costs of goods sold line of schedule c reports purchases less cost of items withdrawn for personal_use petitioner entered the total_amounts she paid for herbalife products for each year those amounts were dollar_figure and dollar_figure for and respectively petitioner did not subtract from these amounts the value of products which she used personally or gave away and for which she had simultaneously claimed a deduction for advertising expenses respondent disallowed dollar_figure and dollar_figure for and respectively of the total_amounts which petitioner had claimed as costs of goods sold mortgage interest in petitioner and her then husband john little mr little borrowed dollar_figure from tri-counties bank to pay expenses_incurred in their children's apparel business petitioner's father vernon blake mr blake cosigned the note petitioner and mr little signed a security_agreement with mr blake and signed quitclaim deeds on three properties as security for mr blake mr blake did not record his security interests in any of the three properties in petitioner and mr little filed a voluntary chapter bankruptcy petition mr blake never attempted to foreclose upon his security interests in any of the properties during the bankruptcy petitioner and mr little relinquished their interests in the properties the bankruptcy trustee disposed of the properties and mr blake did not receive any of the properties or the proceeds from their sale petitioner does not have any records from the bankruptcy and does not know whether her father filed a claim or received any distributions from the bankruptcy some time after the dollar_figure loan with tri-counties bank was converted to a line of credit with bank of america in mr blake's name as of the amount mr blake owed on the bank of america line of credit was still unpaid in mr blake took out a mortgage on his home in the amount of dollar_figure before this mortgage mr blake had owned the home free and clear of any debts or encumbrances since he had purchased it in mr blake and bank of america agreed a that dollar_figure of the dollar_figure mortgage would be applied against the line of credit which mr blake owed to bank of america b that dollar_figure of the dollar_figure mortgage would be applied against a visa account held by petitioner and her father with bank of america and c that bank of america would forgive dollar_figure of debt owed by mr blake to bank of america petitioner and her father both lived in the home from date through date when mr blake died petitioner inherited the house and has continued to live there since her father's death petitioner made all of the mortgage payments on the home during and but the mortgage account remained in her father's name the interest portions of the mortgage payment sec_3bank of america reported to the i r s that for the tax_year mr blake had dollar_figure of income from debt_cancellation for and totaled dollar_figure and dollar_figure respectively petitioner claimed mortgage interest deductions in these amounts on her and schedules c respondent disallowed these amounts in full discussion deductions are a matter of legislative grace and the taxpayer bears the burden of proving the entitlement to any deductions claimed see 503_us_79 taxpayers generally bear the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 the resolution of the issues in this case does not depend on which party has the burden_of_proof the court resolves these issues on the preponderance of evidence in the record therefore sec_7491 does not apply here product-related expenses sec_162 allows a taxpayer deductions for ordinary and necessary business_expenses incurred during the taxable_year in carrying_on_a_trade_or_business generally a taxpayer must establish that deductions taken pursuant to sec_162 are ordinary and necessary business_expenses and must maintain records sufficient to substantiate the amounts of the deductions claimed sec_6001 sec_1_6001-1 income_tax regs sec_262 however expressly provides that no deduction shall be allowed for personal living or family_expenses for each of the years in issue petitioner claimed a schedule c deduction for advertising expenses for herbalife products she purchased however petitioner personally consumed the majority of the herbalife products she purchased she also gave away an undocumented portion of the purchases as samples additionally in computing her costs of goods sold petitioner failed to deduct from her purchases the products she consumed personally or gave away as a result petitioner's costs of goods sold are improperly inflated as detailed supra petitioner deducted these same amounts as advertising expenses to allow petitioner not only to report these amounts as costs of goods sold but also to deduct them as advertising expenses would allow her the practical equivalent of double deduction 394_us_678 292_us_62 589_f2d_1383 10th cir affg 67_tc_760 and 65_tc_278 as this court has previously held the code 'should not be interpreted' to allow double deductions for the same amount 'absent a clear declaration of intent by congress ' and we do not think sec_162 reflects any such intent 62_tc_878 quoting united_states v skelly oil co supra pincite the court sustains respondent's determinations disallowing petitioner's advertising expense deductions and the improperly claimed amounts for costs of goods sold mortgage interest for and petitioner claimed deductions for mortgage interest on her schedules c petitioner alleges she paid a mortgage in her father's name largely because mr blake assumed in full and refinanced petitioner's business loan which he had originally cosigned petitioner has not provided evidence to show what portion of the mortgage payments if any represents interest on the debt she owed her father therefore she is not entitled to schedule c business_interest deductions sec_163 allows a deduction for interest_paid or accrued within the taxable_year on indebtedness the indebtedness for purposes of sec_163 must in general be an obligation of the taxpayer and not an obligation of another 604_f2d_34 9th cir affg tcmemo_1976_150 84_tc_889 affd without published opinion 805_f2d_1073 d c cir 74_tc_1266 however sec_1_163-1 income_tax regs provides in pertinent part interest_paid by the taxpayer on a mortgage upon real_estate of which he is the legal or equitable owner even though the taxpayer is not directly liable upon the bond or note secured_by such mortgage may be deducted as interest on his indebtedness only interest_paid on a mortgage on property for the period after the taxpayer becomes the legal or equitable owner of the property is deductible by the taxpayer as interest on her indebtedness zards v commissioner tcmemo_1995_497 citing 64_tc_300 state law determines the nature of property rights and federal_law determines the appropriate tax treatment of those rights see 472_us_713 363_us_509 thus whatever rights or interests if any petitioner held in the property during the years at issue must be determined by applying applicable california law under california law title to the property of a decedent's_estate vests subject_to administration in his or her heirs or devisees and legatees immediately on death cal prob code sec west olson v toy cal rptr 2d ct app citing dorland v dorland cal rptr dist ct app raczynski v judge cal rptr ct app such vesting is not contingent on any assent acceptance or election by the heirs estate of taylor v crippled children's socy cal rptr ct app citing estate of meyer v mcgrath p 2d cal dist ct app thus here legal_title to the property passed to petitioner at the time of mr blake's death in date the court holds that petitioner is entitled only to mortgage interest deductions on schedules a itemized_deductions for the interest portion of mortgage payments she made on the property from the date of mr blake's death in date through date petitioner is not entitled to a mortgage interest_deduction on schedule a for payments she made prior to mr blake's death because she was not directly liable on the note securing the mortgage and she has failed to prove that she was the legal equitable or beneficial_owner of the property during that period reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
